                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                              WESTERN DIVISION

BELINDA NAIR,                                )       No. 17 CV 50266
                                             )
               Plaintiff,                    )       Magistrate Judge Iain D. Johnston
                                             )
       v.                                    )
                                             )
WINNING WHEELS, INC., ET AL,                 )
                                             )
               Defendants.                   )

                            MEMORANDUM OPINION AND ORDER

         Plaintiff brings claims under Title VII of the Civil Rights Act of 1964 as amended by the
Pregnancy Discrimination Act, 42 U.S.C. § 20003 et seq. (Title VII), the Family and Medical
Leave Act 29 U.S.C. § 2601 et seq. (FMLA), and the Americans with Disabilities Act (ADA), 42
U.S.C. § 12101 et seq. relating to her discharge from employment in June 2015. Before the Court
are defendants Kathy Morgan-Dodge’s, Amie Topp’s, and Tracy Styles’s motion to dismiss and
motion to strike. Dkts. 26, 27. For the following reasons, the motion to dismiss (Dkt. 27) is
granted as to the Title VII and ADA claims and denied as to the FMLA claims; the Title VII and
ADA claims are dismissed with prejudice as against defendants Morgan-Dodge, Styles, and
Topp, but remain pending against defendant Winning Wheels, while the FMLA claims remain
pending against all defendants. Defendants’ motion to strike (Dkt. 26) is denied. Defendants
shall answer the remaining claims against them by 3/15/2019. The telephonic status hearing
previously set for 2/26/2019 is stricken and reset for 3/28/2019 at 9:00 AM. By 3/26/2019,
counsel shall provide direct dial telephone numbers to the Court’s operations specialist, who will
initiate the call.

                                        BACKGROUND

       Plaintiff Belinda Nair brings this action against her previous employer Winning Wheels,
Inc. (WW) and its following employees: former Director of Nursing Kathy Morgan-Dodge,
Human Resources Director Amie Topp, and current Director of Nursing Tracy Styles. The
following allegations are drawn from plaintiff’s Second Amended Complaint.

         Nair became a licensed practical nurse (LPN) in 2006. Dkt. 24 at ¶ 13. WW hired Nair as
a part-time nurse while she was pregnant with her fourth child in July of 2014. Nair gave birth to
her son in October 2014, subsequently accepted a full-time position with WW, and returned to
work there on November 30, 2014. Id. at ¶¶ 14, 21, 23. Working as an LPN at WW, Nair was
responsible for caring for patients, applying physicians’ orders, and administering medications
during certain specified time periods. Id. at ¶ 24. Nair diligently followed all procedures while
working for WW with one exception which she admitted to and corrected once it was brought to
her attention. Id. at ¶ 33. In December 2014, WW became aware that Nair’s live-in boyfriend
was allegedly a drug user and subsequently required plaintiff to undergo a drug test with each
paycheck. Id. ¶ 36. Nair passed each test and denied drug use. Id. at ¶ 37.

        Later, Nair became pregnant again, prompting her to meet with Styles twice in May 2015
to discuss possible maternity leave and benefits. Dkt. 24 at ¶¶ 40–42. After the first meeting on
May 14, 2015, Styles told Nair that she would speak with Topp about possible maternity leave.
At the second meeting approximately a week later, Styles informed Nair that to be eligible for
such benefits, she had to accumulate 1,250 hours worked as a full-time employee within the
calendar year and that Nair’s one-year work anniversary was November 30, 2015. Id. Nair began
taking additional shifts and overtime to meet these requirements. Id. at ¶ 43. At a meeting on
June 2, 2015, Styles, Morgan-Dodge, and Topp confronted Nair for allegedly failing to
administer pills to patients and keeping the pills in a separate plastic cup, and Nair denied the
accusations. Id. at ¶¶ 46–51. Morgan-Dodge yelled at Nair and demanded that she sign an
incident report form to admit her fault. Nair complied while visibly distressed, and she was
subsequently discharged. Id. ¶ 42.

        Plaintiff was aware that Styles, Morgan-Dodge, and Topps would normally investigate
each incident of missing medications. However, in Nair’s case, there was no investigation and
defendants did not follow standard procedure. Nair alleges that despite doing so in all other
similar incidents, in her case the defendants never established a chain of custody for the missing
medications, did not check on the patients who supposedly never received their medications, did
not suspend her while they investigated the issue, and generally have never produced evidence
tying her to the missing medication. Dkt. 24 at ¶ 54.

        Nair alleges she would have been eligible for FMLA leave by November 30, 2015 had
she not been discharged and that, upon information and belief, the individual defendants
intentionally and maliciously colluded to fabricate the reasons for her discharge and knowingly,
intentionally, and maliciously violated her rights under the ADA, Title VII, and the FMLA.
Specifically, relevant for the purposes of this Order, she alleges three counts against the
individual defendants: (1) discrimination based on her pregnancy status in violation of Title VII;
(2) retaliation, interference, and denial of rights in violation of the FMLA; and (3) discrimination
and retaliation in violation of the ADA.

                                             ANALYSIS

I. Motion to Dismiss

        A complaint must contain a short plain statement of the claim that shows the pleader is
entitled to relief. Fed. R. Civ. P. 8(a)(2). When deciding a motion to dismiss under Rule 12(b)(6),
a court draws all reasonable inferences in favor of the plaintiff and accepts all well-plead
allegations in the complaint as true. Cole v. Milwaukee Area Tech. Coll. Dist., 634 F.3d 901, 603
(7th Cir. 2011). However, to survive a motion to dismiss, a complaint must contain “enough
facts to state a claim [for] relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 697
(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Id. at 678 (citing Twombly, 550

                                                   2
U.S. at 556). Detailed factual allegations are not required, however a plaintiff must allege
sufficient facts “to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555.
“Threadbare recitals of the elements of a cause of action, supported by mere conclusory
statements, do not suffice.” Iqbal, 556 U.S. at 555. These requirements are meant to put
defendants on notice of the alleged claims and the bases of those claims. Twombly, 550 U.S. at
556. Finally, the complaint must be read and taken as a whole. Atkins v. City of Chi., 631 F.3d
823, 832 (7th Cir. 2011).

        Defendants Morgan-Dodge, Topp, and Styles seek dismissal of all claims against them.
Defendants claim that the Second Amended Complaint states only legal conclusions and
“contains no allegations whatsoever of any specific discriminatory conduct by these Defendants
as individuals.” Dkt. 27 at 1. The motion to dismiss briefly describes what defendants argue are a
few of these conclusory statements and repeatedly emphasizes that there are no allegations of
specific discriminatory conduct against the individual defendants.

       a. ADA and Title VII Claims

        The individual defendants seek dismissal of claims under the ADA and Title VII plaintiff
has alleged against them. In response, Nair acknowledges that in cases such as EEOC v. AIC Sec.
Investigations, the Seventh Circuit held that plaintiffs may not sue individual defendants under
either Title VII or the ADA. 55 F.3d 1276, 1282 (7th Cir. 1995). Because claims under the ADA
and Title VII cannot be brought against individual employees, defendants Morgan-Dodge’s,
Topp’s, and Styles’s motion to dismiss the ADA and Title VII claims against them individually
is granted with prejudice.

       b. FMLA Claims

       The FMLA makes it “unlawful for any employer to interfere with, restrain, or deny the
exercise of or the attempt to exercise any right provided under” the FMLA. 29 U.S.C. §
2615(a)(1). The FMLA also prohibits employers from discriminating against employees for
attempting to exercise the rights afforded by the statute. 29 U.S.C. § 2615(a)(2).

        As a preliminary matter, unlike ADA and Title VII claims, FMLA claims may be brought
against individuals. See Eppinger v. Caterpillar, Inc., 682 F. App’x 479, 481 (7th Cir. 2017)
(“[t]he FMLA’s definition of ‘employer’ is broader than that of Title VII and encompasses some
individual liability.”); Wicik v. Cty. of Cook, No. 17 CV 6856, 2018 U.S. Dist. LEXIS 48067, at
*19 (N.D. Ill. Mar. 23, 2018); Aberman v. Bd. of Educ. of Chi., No. 12 CV 10181, 2014 U.S.
Dist. LEXIS 138641, at *13–15 (N.D. Ill. Sept. 30, 2014). “A plaintiff may assert FMLA claims
against an individual who had supervisory authority over the plaintiff, and is at least partly
responsible for the alleged violation.” Baier v. Rohr-Mont Motors, Inc., No. 12 CV 8234, 2014
U.S. Dist. LEXIS 160958, at *25 (N.D. Ill. Nov. 17, 2014). Defendants offer no contrary
authority.

        Count II of the Second Amended Complaint contains retaliation, interference, and denial
claims under the FMLA. Defendants seek dismissal of all of plaintiff’s FMLA claims because
the relevant allegations in the complaint are either conclusory or do not otherwise contain
specific statements of individual misconduct against any individual defendant. Defendants did
                                                  3
not provide any authority to support their argument. 1 In her response brief, Nair argues that even
if the Title VII and ADA claims are dismissed, she may still bring the FMLA claims against all
the individual defendants.

                 1. FMLA Interference, Denial Claims

        Count II of plaintiff’s complaint alleges interference, denial, and retaliation in violation
of the FMLA. To prevail on a claim under the FMLA, the plaintiff must show (1) she was an
eligible employee under the FMLA, (2) her employer was covered by the FMLA; (3) she was
entitled to leave under the FMLA; (4) she provided sufficient notice of intent to take FMLA
leave; and (5) defendants denied her benefits under the FMLA she was entitled to. Pagel v. TIN,
Inc., 695 F.3d 622, 627 (7th Cir. 2012); Jones v. Metro. Water Reclamation Dist. of Greater
Chi., No. 17 CV 5879, 2018 U.S. Dist. LEXIS 134708, at *9 (N.D. Ill. Aug. 9, 2018); see also
Eiler v. Innophos Inc., No. 9 CV 3266, 2010 U.S. Dist. LEXIS 12380, at *2–3 (N.D. Ill. Feb. 12,
2010); Reynolds v. Inter-Industry Conf. on Auto Collision Repair, 594 F. Supp. 2d 925, 930
(N.D. Ill. 2009). To survive a motion to dismiss, the plaintiff need only allege enough facts that,
if assumed true, plausibly raise plaintiff’s right to relief under the FMLA above the speculative
level. See Iqbal, 556 U.S. at 697; Twombly, 550 U.S. at 555.

        Defendants’ arguments for dismissal seem only to relate to the final element of the
interference claim, or that Nair has failed to allege specifically how each defendant denied Nair
her FMLA benefits. They argue that ¶¶ 52–54, 62–63 of the complaint do not allege specific
conduct by any of the individual defendants concerning their parts in the discharge and instead
conclusively state that the defendants acted collectively to deprive Nair of her FMLA rights. Dkt.
27. However, to survive a motion to dismiss, the complaint need not allege facts with specificity;
instead, the standard requires only that the allegations in the complaint and all reasonable
inferences drawn from those allegations plausibly show the plaintiff is entitled to relief. This
Court must accept allegations in the complaint and the reasonable inferences drawn therefrom as
true and cannot view each individual paragraph in a vacuum. The complaint, when properly read
as a whole, Atkins, 631 F.3d at 832, adequately alleges FMLA claims against the individual
defendants.

       Nair alleges that when she began showing signs of pregnancy and approximately two
weeks before she was terminated on May 14, 2015, she met with Styles in her office to ask if she
was eligible for maternity leave and other benefits. Styles needed to ask Topp about the
requirements, so a week later after meeting with Topp, Styles informed Nair of the eligibility
requirements: she needed to work 1,250 hours before her one-year anniversary on November 30,
2015. Dkt. 24 at ¶¶ 38–42. On the night of May 30–31, 2015, Nair was working the night shift at
WW and correctly administered all medications to the proper patients. Id. at ¶ 44. When she
returned to her next day of work on June 2, 2015, Nair was confronted by Morgan-Dodge and
brought to her office. Styles and Topp were present in the office. Id. at ¶¶ 46–48. There, Morgan-
Dodge accused Nair of not correctly administering pills to patients on the night of May 30–31;
Topps and Styles remained silent. After Morgan-Dodge yelled at Nair while questioning her,



1
    Although a reply brief was permitted, none was filed. Dkts. 25–30.
                                                 4
Nair maintained her innocence, but felt compelled to and did eventually sign the incident report
form proffered by Morgan-Dodge, who then terminated Nair. Id. at ¶¶ 49–52.

        Nair further alleges that she later discovered that Morgan-Dodge, Topp, and Styles would
investigate all incidents of missing or unaccounted for medications but apparently did not follow
standard investigational procedures; for instance, they never established a chain of custody for
the missing medications or checked the status or well-being of the patients who supposedly had
not received their medications. Dkt. 24 at ¶ 54. Nair alleges that Morgan-Dodge, Topp, and
Styles intentionally and maliciously colluded with each other to fabricate the reason for her
discharge ¶ 62–63. Taken together, Nair claims that Morgan-Dodge, Topp, and Styles interfered
with and denied plaintiff her FMLA benefits by firing her before she used her FMLA leave.

        Drawing all reasonable inferences in plaintiff’s favor and assuming all well-plead
allegations as true, Nair, an otherwise competent employee with almost no negative work-related
history, was fired a mere two weeks after inquiring about possible maternity leave for
mishandling medications even though she did not mishandle medications. Styles spoke to Topp
regarding Nair’s expected FMLA leave, and both were in the room when Morgan-Dodge
accused Nair of mishandling medications and ultimately fired her. Morgan-Dodge pressured Nair
to sign an incident report form to admit fault before firing her. Although Topp and Styles were
silent during that meeting, all three defendants knew of Nair’s pregnancy status and earlier
inquiries regarding leave and regularly conduct investigations with the same procedures
whenever an employee is suspected of mishandling medications. However, the three defendants
did not conduct a proper investigation into the medication mishandling accusations levied against
Nair and all were present when Nair was terminated. Based on these allegations and assuming
they are true, the Court finds that it is reasonable to infer that the three defendants falsely
suggested Nair mishandled medications to justify terminating Nair to avoid the eventuality of
Nair’s maternity leave. These allegations are sufficient to raise plaintiff’s right to relief against
each defendant above the speculative level and therefore defendants’ motion to dismiss the
FMLA interference and denial claims is denied. Twombly, 550 U.S. at 555; see also Deka v.
Countryside Ass’n for Disabilities, Inc., 140 F. Supp. 698, 707 (N.D. Ill. 2015).

               2. FMLA Retaliation Claims

         To prevail on a retaliation theory under the FMLA, the plaintiff must show (1) she
engaged in a protected activity; (2) her employer took an adverse employment action against her;
and (3) a causal connection exists between the protected activity and the retaliatory event. Malin
v. Hospira, Inc., 762 F.3d 552, 562 (7th Cir. 2014). A plaintiff may show this causal connection
via “circumstantial evidence of retaliatory intent.” Carter v. Chi. State Univ., 778 F.3d 651, 657
(7th Cir. 2015). As previously stated, the plaintiff must only allege facts that plausibly show she
is entitled to relief under the FMLA beyond a speculative level to survive a motion to dismiss.
See Iqbal, 556 U.S. at 697; Twombly, 550 U.S. at 555.

        Again, defendants argue simply that Nair does not allege any specific act taken by any of
the individual defendants beyond conclusory statements of liability and therefore the claims
should be dismissed. However as discussed above, Nair has adequately alleged conduct of the



                                                 5
three named defendants as they relate to the interference claim, and for similar reasons the
motion to dismiss the retaliation claim under the FMLA fails.

        Nair alleges she inquired with Styles as to possible maternity leave and benefits under the
FMLA. Inquiring as to possible FMLA leave to begin at a time when the plaintiff would be
eligible under the FMLA is a protected activity and thus plaintiff’s allegations satisfy the first
element of an FMLA retaliation claim for 12(b)(6) purposes. 29 U.S.C. § 2615(a)(1)–(2); Jones,
2018 U.S. Dist. LEXIS 5879 at*11; Reynolds, 594 F. Supp. 2d at 930. Nair also alleges that
defendants fired her in response to her request for leave, thus causing her to lose any leave
benefits under the FMLA. Termination is a materially adverse employment action; therefore,
Nair has adequately plead the second element of a retaliation claim. See James v. Hyatt Regency
Chi., 707 F.3d 775, 782 (7th Cir. 2013); Freelain v. Village of Oak Park, No. 13 CV 3682, 2014
U.S. Dist. LEXIS 5268, at *15–16 (N.D. Ill. Jan. 15, 2014).

        Finally, Nair alleges that two weeks after she inquired as to FMLA maternity leave with
Styles, she was terminated by Morgan-Dodge for allegedly mishandling medications. Plaintiff
also alleges she accurately administered all medications for which she was responsible and that
Morgan-Dodge, Topp, and Styles did not investigate the missing medication issue as they
regularly would; instead, they terminated her two days after the alleged mishandling occurred.
Reading all well-plead allegations as true, the suspicious timing of plaintiff’s termination relative
to her inquiries regarding maternity leave and historically adequate job performance with WW,
the allegation that the three defendants did not investigate the missing medication as they always
had with medication incidents involving other employees, and the defendants’ pressure on Nair
to sign the incident report admitting her fault adequately alleges a plausible causal connection
between her request for leave and her termination. Therefore, Nair has properly plead enough
facts to bring the prospect of a causal connection for an FMLA retaliation claim above the
speculative level. See Gracia v. Sigmatron Int’l, Inc., 842 F.3d 1010, 1021 (7th Cir. 2016);
Cardena v. First Midwest Bank, 114 F. Supp. 3d 585, 595–96 (N.D. Ill. 2015); Deka, 140 F.
Supp 3d at 708; Freelain, 2014 U.S. Dist. LEXIS 5268, at *15–17; see also Carter, 778 F.3d
657. The allegations in the Second Amended Complaint are sufficient to put the individual
defendants on notice of the bases of the FMLA retaliation claims alleged against them. Twombly,
550 U.S. at 556.

       Therefore, defendants’ motion to dismiss is granted as to the ADA and Title VII claims
and denied as to the FMLA claims. The Court will now address defendants’ motion to strike.

II. Motion to Strike

        Defendants ask the Court to strike the Second Amended Complaint in its entirety or,
alternatively, strike 18 paragraphs they identify in the complaint. In support, defendants state that
“[n]early every paragraph of the Second Amended Complaint contains irrelevant, immaterial and
inflammatory statements which have nothing to do with any of Plaintiff’s alleged claims against
Defendants.” Dkt. 26 at ¶ 2.

       A motion made pursuant to Fed. R. Civ. P. 12(f) “is appropriate to remove immaterial or
scandalous matter from the pleadings. See Fed. R. Civ. P. 12(f). The standard is high, and

                                                 6
motions under 12(f) are "disfavored because they potentially serve only to delay." FDIC v.
Giannoulias, No. 12 C. 1665, 918 F. Supp. 2d 768, 2013 U.S. Dist. LEXIS 6648, 2013 WL
170003, at *2 (N.D. Ill. Jan. 16, 2013) (quotation marks omitted). A movant must show that (1)
the specific allegations are wholly unrelated to the claims alleged, and (2) that the allegations are
unduly prejudicial. VitalGo, Inc. v. Kreg Theraputics, Inc., No. 16 CV 5577, 2017 U.S. Dist.
LEXIS 210362, at *7 (N.D. Ill. Dec. 21, 2017); Holmes v. Hous. Auth. of Joliet, No. 14 CV
3132, 2015 U.S. Dist. LEXIS 51346, at *7 (N.D Ill. Apr. 20, 2015). A court has “considerable
discretion” in striking allegations under Rule 12(f). Delta Consulting Grp., Inc. v. R. Randle
Constr., Inc., 554 F.3d 1133, 1141 (7th Cir. 2009).

        To begin, many paragraphs defendants request to be struck from the complaint are relevant
to the alleged claims. For instance, allegations concerning Nair’s mental state, reaction to her
discharge, the loss of her home because of the discharge, her suffering and alleged labor
complications due to the discharge, and defendants’ alleged malice are relevant to possible
compensatory damages generally or punitive damages relating to the Title VII claims remaining
against WW. See, e.g., Gracia, 842 F.3d at 1021, 1025 (plaintiff may show intentional
discrimination via circumstantial evidence; plaintiff required to prove malice or reckless
indifference to federally protected rights to recover punitive damages under Title VII). Therefore,
defendants’ motion to strike is denied as to those paragraphs, ¶¶ 7, 51–52, 57–59, 60, and 63–64.

        Next, other allegations are relevant to the remaining FMLA claims levied against the
defendants. The allegations regarding plaintiff’s past job performance, work history, Nair’s
previous one-time mistake in distributing medications at WW, Nair’s history of and reasons for
drug testing while working for WW, and Nair’s quality as an employee are relevant to whether
plaintiff was discharged for a nondiscriminatory reason. See, e.g., King v. Preferred Tech. Group,
166 F.3d 887, 893–94 (7th Cir. 1999). Defendants’ motion to strike is also denied as to ¶ 13, 33,
36, 37 and the work history related allegations in ¶ 2.

       Finally, the remaining allegations defendants take issue with relate to Nair’s children,
pregnancies, doctor recommendations, childbirth, and status as head of household. See Dkt. 26.
Even assuming these allegations are irrelevant, defendants offer no authority or argument as to
why they are unduly prejudiced by these allegations. Because they offer no argument on the point
aside from summarily concluding that the complaint “contains irrelevant, immaterial and
inflammatory statements,” id., any arguments they could have made as to the unduly prejudicial
nature of the allegations is forfeited. Alioto v. Town of Lisbon, 651 F.3d 715, 718, 721 (7th Cir.
2011). Therefore, defendants have set out no basis for striking ¶¶ 2, 14, 21, 22, and 38. See Holmes,
2015 U.S. Dist. LEXIS 51346, at *7; Pain Prevention Lab, Inc. v. Electronic Waveform Labs, Inc.,
657 F. Supp 1486, 1491 (N.D. Ill. 1987); see also Alvarez v. High Temp Inc., No. 3 CV 2610, 2004
U.S. Dist. LEXIS 4755, at *24 (N.D. Ill. Mar. 23, 2004). Defendants’ motion to strike is denied.

                                         CONCLUSION

        Defendants’ motion to dismiss (Dkt. 27) is granted as to the Title VII and ADA claims
and denied as to the FMLA claims; the Title VII and ADA claims are dismissed with prejudice
as against defendants Morgan-Dodge, Styles, and Topp, but remain pending against defendant
Winning Wheels, while the FMLA claims remain pending against all defendants. Defendants’

                                                  7
motion to strike (Dkt. 26) is denied. The defendants shall answer the remaining claims against
them by 3/15/2019. The telephonic status hearing previously set for 2/26/2019 is stricken and
reset for 3/28/2019 at 9:00 AM. By 3/26/2019, counsel shall provide direct dial telephone
numbers to the Court’s operations specialist, who will initiate the call.




Dated: February 21, 2019                    By:     ______________________
                                                    Iain D. Johnston
                                                    United States Magistrate Judge




                                                8
